              Case 4:18-cv-00356-JM Document 8 Filed 06/03/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

CYNTHIA D’ ABADIE                                                                     PLAINTIFF

v.                                 Case No. 4:18-CV-356-JM

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                           DEFENDANT


                               CONSENT PROTECTIVE ORDER

        This lawsuit is presently in the discovery process, and it appears that such discovery may

involve review of sensitive, proprietary and confidential records and employment information

about Pulaski County Special School District’s past and present employees and students.

Accordingly, good cause having been shown within the meaning of the applicable laws and

procedural rules, and it appearing that the parties consent to entry of this Protective Order,

IT IS HEREBY ORDERED THAT:

        1.      All documents produced and information produced by the parties in the categories

set forth above which are designated as “confidential” shall be treated as such by all parties to this

litigation.   Such confidential documents, and all copies, summaries, compilations, notes or

abstracts thereof, shall be used exclusively in this action and for no other purpose.            The

confidential designation status shall specifically survive this litigation.

        2.      Documents and information designated confidential may be used only in

connection with this case and may not be disclosed to persons not parties to this lawsuit.

        3.      No document which is otherwise subject to disclosure under the Arkansas Freedom

of Information Act shall be designated as “confidential” by either party.

        4.      Any party who objects to the proffering party designating a document as

“confidential,” but believes the document should be of public record, shall confer with the
            Case 4:18-cv-00356-JM Document 8 Filed 06/03/19 Page 2 of 4



designating party in good faith on the matter. If a resolution cannot be reached, the party

challenging the “confidential” designation shall file a motion with the Court, attaching the

documents in question under seal, asking the Court to determine if the documents are or are not

subject to confidentiality. The proffering party may respond. Each party agrees to be bound by

the ruling of this Court as to the confidentiality of documents. If the Court declines to intervene

on matters involving whether a document is or is not “confidential” under this Consent Protective

Order, the designation first given by the proffering party prevails.

       5.      If confidential documents are used during depositions, the deposition shall be

treated as confidential in accordance with paragraph (1), supra.

       6.      Any document, information or deposition designated as confidential under this

Order shall, when filed with the court, be clearly marked “confidential,” sealed, placed in separate,

secure, storage by the clerk, and opened only by authorized court personnel.

       7.      Documents and other material designated as confidential pursuant to the terms of

this Order may be disclosed only to trial counsel and employees or professional assistants of trial

counsel who have a bona fide need to review the information or contents of the documents to aid

effectively in the preparation of a party’s case. Disclosure to persons other than trial counsel or

employees or professional assistants of trial counsel shall be conditioned upon (a) the written

agreement of the producer or provider of the confidential information, or (b) an order of the court

directing disclosure.

       8.      Upon dissemination of any of the information furnished by the parties to any other

person, firm, or organization, the parties by whom such information was disseminated shall

maintain a list of the names, addresses, place of employment, and capacity of all persons to whom

the information is disclosed until further order of the court.

                                                 -2-
             Case 4:18-cv-00356-JM Document 8 Filed 06/03/19 Page 3 of 4



       9.      Each person examining the subject documents and/or notes to whom any of the

contents thereof are disseminated hereby agrees to be subject to the jurisdiction of this court for

contempt in any other appropriate proceedings in the event of any violation or alleged violation of

this Protective Order.

       10.     This Protective Order shall govern all pretrial proceedings, but shall be subject to

modification either before, during, or after the trial upon the merits, upon application of any of the

parties to this lawsuit, and for good cause shown.

       11.     Entry of this Order shall not preclude the parties from objecting to production of

documents or information which it deems confidential or not discoverable.

       12.     The provisions of this Order shall not affect the admissibility of evidence at trial or

any preliminary evidentiary proceeding in open court, except as directed by separate order entered

for good cause shown.

       IT IS SO ORDERED this 3rd day of June, 2019.


                                               __________________________________________
                                               HONORABLE JAMES M. MOODY, JR.
APPROVED:

John W. Walker
Shawn G. Childs
JOHN W. WALKER PA
1723 Broadway
Little Rock, AR 72206
Email: johnwalkeratty@aol.com
schilds@jwwlawfirm.com

By:    /s/ John W. Walker
       John W. Walker, Bar Number 64046

Attorneys for Plaintiff



                                                 -3-
          Case 4:18-cv-00356-JM Document 8 Filed 06/03/19 Page 4 of 4



BEQUETTE, BILLINGSLEY & KEES, P.A.
425 West Capitol Avenue, Suite 3200
Little Rock, AR 72201-3469
Phone: (501) 374-1107
Fax: (501) 374-5092
E-mail: jbequette@bbpalaw.com
        ckees@bbpalaw.com

By:      /s/ W. Cody Kees
      Jay Bequette, Bar Number 87012
      W. Cody Kees, Bar Number 2012118

Attorneys for Defendant




                                         -4-
